Title: From George Washington to Mary White Morris, 1 May 1788
From: Washington, George
To: Morris, Mary White



Madam,
Mount Vernon May 1st 1788.

With infinite pleasure Mrs Washington & myself received from Mr Morris the News of your intended visit to Mount Vernon—and that you will be accompanied by Miss Morris and the young Gentlemen who are lately returned to you (on which happy event we sincerely congratulate you). We have only to wish, further, that you could make it convenient to bring the other Children; for with much truth we can assure you of the pleasure it would give us to see them all under this roof with you and Mr Morris.
Being engaged in my Mornings ride when John came, and he anxious to proceed, I detain him no longer than I can unite Mrs Washingtons best wishes and compliments to mine, for you, and the family—in a particular manner I beg you to assure the young Gentlemen of the cordial reception they will meet from⟨,⟩ Madam, Yr Most Obedt & Obliged Hble Servant

Go: Washington


P.S. Mr Morris in his letter to me says, you will be so obliging as to bring (sending it to Colo. Biddle if it is the least inconvenient will do equally well) Muslins agreeably to the inclosed Memorandum.


G.W.
